Citation Nr: 0824534	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  03-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, for purposes of accrued benefits.

2.  Entitlement to service connection for diabetes mellitus, 
for accrued purposes only.

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to May 
1958.  The appellant is the veteran's surviving spouse.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefits sought on appeal.  

In November 2006 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The Board notes that at the time of the veteran's death, an 
appeal on the issue of entitlement to service connection for 
a stomach condition was pending.  This issue was not decided 
by the Board prior to his death in 2002.  However, the claim 
has not yet been developed by the RO for accrued benefits 
purposes.  The appellant raised this issue at the January 
2004 hearing before the RO, and her representative has also 
raised the issue.  The claim is referred to the RO for 
adjudication for accrued benefits purposes.
The Board additionally finds that the claim for service 
connection for cause of death is inextricably intertwined 
with the issue of entitlement to service connection for a 
stomach condition for accrued benefits purposes, which has 
been referred for development.  The appellant's 
representative has alleged the veteran's stomach condition 
was a primary cause of the death of the veteran, and there is 
medical evidence of record supporting a link between the 
veteran's stomach condition and service.  Therefore, in the 
interest of judicial economy and in fairness to the 
appellant, the Board defers the adjudication of the cause of 
death claim pending the development of the stomach claim.  
The issue of entitlement to service connection for cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for diabetes mellitus was 
pending at the time of the death of the veteran in January 
2002.  

2.  The claimant is the veteran's surviving spouse who filed 
a claim for accrued benefits within one year of the date of 
his death.

3.  An unappealed October 1999 rating decision denied service 
connection for diabetes mellitus.

4.  The evidence pertaining to diabetes mellitus submitted 
subsequent to the October 1999 rating decision was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

5.  There is no competent medical evidence showing that the 
veteran developed diabetes mellitus as a result of service, 
and diabetes is not shown to have manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.


CONCLUSIONS OF LAW

1.  The RO's October 1999 decision that denied service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been submitted to reopen 
the appellant's claim for service connection for diabetes 
mellitus for accrued benefits purposes.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Service connection for diabetes mellitus for accrued 
benefits purposes is not warranted.  38 U.S.C.A. §§ 1131, 
5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to accrued benefits for 
service connection for diabetes mellitus.  Under 38 U.S.C.A. 
§ 5121(a) (West 2002), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).  

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  As the veteran in 
this case died in 2002, the recent amendments are not 
applicable to the appellant's claim.  In Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that, for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."

Here, in October 1999 the RO denied service connection for 
diabetes mellitus, among other conditions.  Notice of this 
denial and of the veteran's appellate rights was sent to the 
veteran later that month.  The veteran did not appeal this 
issue, and the decision became final.  On a June 2000 VA Form 
9, submitted with respect to another issue, the veteran 
sought to reopen his claim for service connection for 
diabetes mellitus.  The veteran died on January 31, 2002.  
Thus, at the time of the veteran's death, a claim was pending 
as to whether new and material evidence had been submitted to 
reopen the claim for service connection for diabetes 
mellitus.

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  As stated above, in this case, the 
veteran submitted a letter seeking to reopen his claim for 
service connection in June 2000.  For such claims such as 
this received prior to August 29, 2001, new and material 
evidence means evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the last prior final denial, a number of documents have 
been submitted in support of the claim.  These include VAMC 
treatment notes, private treatment records, and lay 
statements.  This constitutes "new" evidence because it was 
not previously submitted and is not cumulative or redundant 
of prior evidence.   

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claim.  The 
veteran's claim for service connection was denied in October 
1999 because there was no evidence that the veteran's 
diabetes mellitus was incurred in or related to service.  In 
this regard the Board finds probative the testimony of the 
veteran's wife provided at the January 2004 hearing before 
the RO.  At the hearing the appellant testified that she knew 
the veteran at the time he was in service, although they were 
not yet married, and that by his discharge from active duty 
he had already developed and was being treated for diabetes 
mellitus.  The Board finds this testimony credible.  This 
evidence bears directly and substantially on the claim for 
service connection as it supports the in-service incurrence 
of the veteran's diabetes mellitus.  For this reason, the 
claim is reopened.

As the claim has been reopened, the discussion must now 
proceed to the issue of whether service connection for 
accrued benefits purposes has been established.  Generally, 
to establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Diabetes mellitus has been identified as 
a chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).

Unfortunately, the evidence also does not show the appellant 
is entitled to service connection for accrued benefits 
purposes on either a direct or presumptive basis.  As for 
presumptive service connection, the earliest indication of 
the veteran's treatment for diabetes post service is found in 
a treatment note from June 1999 from Olga Cruz Resto, M.D., 
R.P.T., which states she began treating the veteran for 
diabetes on September 24, 1959.  As the veteran was 
discharged from active duty in May 1958, this falls just 
outside the one year requirement for presumptive service 
connection.  There is no evidence of any earlier treatment 
for diabetes mellitus than this record.  As such, presumptive 
service connection cannot be granted based on the chronicity 
provision of 38 C.F.R. § 3.307(a)(3).

As for direct service connection, it is undisputed that the 
veteran had a post-service diagnosis of diabetes mellitus.  
Additionally, as described above, the Board finds probative 
the appellant's January 2004 hearing testimony as to the in-
service incurrence of the condition.  It is noted that there 
are no service medical records to document any in-service 
treatment for diabetes as a September 2001 VA Form 3101 
indicates the documents were destroyed by fire.  In the 
absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  

Despite the heightened duty in this case, and affording the 
appellant the benefit of the doubt as to the in-service 
incurrence of diabetes based on her hearing testimony, 
service connection must be denied because there are no nexus 
opinions linking the veteran's diabetes to service.  The file 
contains no nexus opinions, either positive or negative, in 
this regard.  Thus, because this determination must be made 
based on the evidence of record at the time of the veteran's 
death, further development is not possible and the claim for 
service connection for accrued benefits purposes must be 
denied.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
May 2002 and February 2007 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claims, and an explanation of what evidence was to be 
provided by her and what evidence the VA would attempt to 
obtain on her behalf.  The Board additionally calls attention 
to Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses 
notice requirements specific to new and material claims.  
Essentially, under Kent, the appellant must be apprised as to 
the requirements both of the underlying service connection 
claim and the definitions of new and material evidence.  Kent 
further requires that the notice inform the veteran as to the 
basis for the prior final denial and as to what evidence 
would be necessary to substantiate the claim.  While the 
Board concedes that the notice letters of record do not fully 
meet the requirements of Kent, as the instant decision 
reopens the appellant's claim, any deficiency with respect to 
notice regarding new and material evidence is moot.  For 
these reasons, any remand under Kent is not necessary.  In 
addition, the letter of February 2007 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For all of these reasons, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

Regarding the duty to assist, accrued benefits claims are 
decided based on the evidence of record when the veteran 
died. 38 C.F.R. § 3.1000(d)(4). Hence, there is nothing 
further for VA to do to assist the appellant. VA's notice and 
assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.


ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for diabetes 
mellitus for accrued benefits purposes is reopened.

Entitlement to service connection for diabetes mellitus for 
accrued benefits purposes is denied.


REMAND

As a result of the Board's determination that the record 
raises the issue of entitlement to service connection for a 
stomach condition for accrued benefits purposes, which has 
not yet been adjudicated, the Board finds that it must forego 
any decision with respect to the claim for service connection 
for cause of death pending the adjudication of the referred 
claim for service connection for a stomach condition for 
accrued benefits purposes.  More specifically, the 
development and adjudication of this newly-raised claim could 
potentially have an impact on the claim for service 
connection for cause of death, as the appellant's 
representative has alleged the veteran's stomach condition 
was a primary cause of the death of the veteran, and there is 
medical evidence of record supporting a link between the 
veteran's stomach condition and service.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, in the 
interests of due process, the Board will refrain from 
adjudication of the claim for service connection for cause of 
death pending the RO's adjudication of the claim for service 
connection for a stomach condition for accrued benefits 
purposes.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for cause of death 
with the newly raised claim of 
entitlement to service connection for a 
stomach condition for accrued benefits 
purposes.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


